DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and organic electrolyte battery as a species in the reply filed on 03/22/2021 is acknowledged. According claims 1-7, 10-16, 19-21, 31-32 encompass the elected group and species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 20-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Chu et al (Pat No. 6402795).
Regarding claim 1, Chu et al teaches a battery cell comprising:
forming an anode region (312-314) comprising a current collector 312 [fig 3];
forming an ionically conductive separator (col 11 lines 49-50);
forming a cathode region (320-318) comprising a current collector 320 and electrochemically active material [fig 3 col 12 lines 44-52];
flowing a first liquid electrolyte comprising a first lithium reaction product (lithium sulfur) into the cathode region (col 16 lines 52-67);
applying a charging current to the cell (col 16 lines 52-67).
Regarding claim 2, Chu et al teaches the anode region further comprises an anolyte (col 11 lines 13-16).
Regarding claim3 , Chu et al teaches the first liquid electrolyte is continuously flowing into the cathode region while the charging current is applied (col 16 lines 52-67 col 17 lines 1-30).
Regarding claim 5, Chu et al teaches a concentration of the first lithium reaction product remains substantially constant during application of the charging current (col 16 lines 4-67).
Regarding claim 6, Chu et al teaches the first liquid electrolyte comprising an organic electrolyte (col 13 lines 66-67 col 14 lines 1-35).
Regarding claim 7, Chu et al teaches the first liquid electrolyte comprising an organic solvent, lithium salt and a lithium reaction product (col 13 lines 66-67 col 14 lines 1-35).
Regarding claim 20, Chu et al teaches the anode region including  lithium intercalation material (wetting layer includes intercalates alkali metal ) (claim 2).
Regarding claim 21, Chu et al teaches the anode region being initially formed free of an oxidizable metal (col 17 lines 1-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (Pat No. 6402795)  as applied to claim1 above, and further in view of Kirk et al (Pat No. 3177099)
Regarding claim 2, Chu et al teaches the claimed limitation, but Chu et al does not teach the first liquid electrolyte is continuous flowing into the cathode region while the charging current is applied.
Kirk et al teaches the flow of electrolyte being continuous flow through the battery during operation. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first liquid electrolyte of Chu et al continuous flowing into the cathode region during the operation as taught by Kirk et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (Pat No. 6402795)  as applied to claim1 above, and further in view of Galbraith (Pat No. 4528248) or alternatively Ogino (Pg pub 20120242292).
Regarding claim 4, Chu et al teaches the claimed limitation, but chu et al does not teach the first lithium reaction product being LiOH. 
Galbraith teaches reaction product in the electrolyte being lithium hydroxide (col 2 lines 53-55). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the lithium hydroxide of Galbraith in the electrolyte of Chu et al the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Or alternatively:
Ogino teaches a battery cell having electrolyte with LiO2 [para 147].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the lithium oxide of Ogino in the electrolyte of Chu et al the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).


Claim 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (Pat No. 6402795)  as applied to claim1 above, and further in view of Christensen et al (PG pub 20120077084).
Regarding claim 10, Chu et al teaches the claimed limitation, but Chu et al does not teach first liquid electrolyte comprising a charging redox couple.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrolyte of Chu et al to be included the charging redox couple  as taught by Christensen et al for high reversibility approaching 100% coulombic efficiency [para 41].
Regarding claim 20, Chu et al teaches the claimed limitation, but Chu et al does not teach the anode region comprising a lithium intercalation material.
Christensenen et al teaches the negative electrode 102 may be formed from lithium metal or a lithium-insertion compound (e.g., graphite) (para 27].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the negative electrode of Chu et al to be the same of christensenen et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Claim 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (Pat No. 6402795)  as applied to claim1 above, and further in view of Sloop et al (PG Pub 20050244704).
Regarding claim 11, Chu et al teaches the claimed limitation, but Chu et al does not teach removing first liquid electrolyte.
Sloop et al teaches a battery comprising a method of removing a first electrolyte [para 18-19].
Theivanayagam et al teaches a battery comprising a method of removing a electrolyte from the cathode by vacuum drying.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include removing first electrolyte step as taught by Sloop et al for removing accumulated waste deposits [para 18-19]. Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to removing first electrolyte  by 
Regarding claim 13, modified Chu et al teaches the claimed limitation, but modified Chu et al does not teach adding a second electrolyte to the cathode region.
Sloop et al teaches a battery cell comprising removing first electrolyte and adding electrolyte with new quantity [para 18-19].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second electrolyte with the same composition after removing first electrolyte as taught by Sloop et al for removing accumulated waste deposits [para 18-19].
As for combination, the second electrolyte has the same composition as the first electrolyte.
Regarding claim 15, modified Chu et al teaches the first liquid electrolyte comprising an organic electrolyte (col 13 lines 66-67 col 14 lines 1-35).
Regarding claim 16, modified Chu et al teaches the first liquid electrolyte comprising an organic solvent, lithium salt and a lithium reaction product (col 13 lines 66-67 col 14 lines 1-35).



Claim 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (Pat No. 6402795)  as applied to claim1 above, and further in view of Sloop et al (PG Pub 20050244704) and Theivanayagam et al (Wo2015006058).
Regarding claim 11, 12, Chu et al teaches the claimed limitation, but Chu et al does not teach removing first liquid electrolyte.
Sloop et al teaches a battery comprising a method of removing a first electrolyte [para 18-19].
Theivanayagam et al teaches a battery comprising a method of removing an electrolyte from the cathode by vacuum drying.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include removing first electrolyte step as taught by Sloop et al for removing accumulated waste deposits [para 18-19]. Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to removing first electrolyte  by vacuum drying as taught by Theivanayagam et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Or alternatively:
Theivanayagam et al teaches a battery comprising a method of removing an electrolyte from the cathode by vacuum drying.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include removing first electrolyte step as taught by Theivanayagam et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (Pat No. 6402795)  as applied to claim1 above, and Sloop et al (PG Pub 20050244704) and further in view of Christensen et al (PG pub 20120077084).
Regarding claim 19, Chu et al teaches the claimed limitation, but Chu et al does not teach first liquid electrolyte comprising a charging redox couple.
Christensen et al teaches   a lithium battery cell having the electrolyte comprising charging redox couple (abstract para 40].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrolyte of Chu et al to be included the charging redox couple  as taught by Christensen et al for high reversibility approaching 100% coulombic efficiency [para 41].
Claim 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (Pat No. 6402795)  as applied to claim1 above, and further in view of Zhang et al (PG Pub 20150050561).
Regarding claim 31, Chu et al teaches the claimed limitation, but modified Chu et al does not teach the amount of lithium metal as claimed.
Zhang et al teaches a battery cell comprising the amount of the lithium material is present in the cell at a capacity of about 100% to about 300% of the cathode capacity [para 36] which overlapped the claimed range.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the amount of lithium metal of Chu et al to be presented in the cell at a capacity of about 100% to about 300% of the cathode capacity as taught by Zhang et al since it has been held that discovering a optimum value of a result effective variables involves only routine skill in 
Regarding claim 32, modified Chu et al teaches a thickness of the lithium metal of the anode no thicker than 10 micron (col 12 lines 36-38, Chu et al). According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Conclusion













Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726